Citation Nr: 1706845	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a sleep disorder and, if so, whether service connection for a sleep disorder, now diagnosed as sleep apnea, is warranted.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 2003 to June 2004, to include service in the Southwest Asia theatre of operations.  The Veteran also had periods of Active Duty for Training (ACDUTRA) as a member of the Army Reserve until his retirement in February 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2016 rating decisions by the Montgomery, Alabama Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the January 2010 rating decision, the RO denied service connection for degenerative joint disease of the lumbar spine.  In the January 2016 rating decision, the RO reopened the claim for service connection for a sleep disorder and denied service connection for sleep apnea on the merits.  

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing has been associated with the electronic record.  

Additional evidence was submitted at the Board hearing along with a waiver of RO consideration of such evidence.  As such, the Board may properly consider this evidence.  

The issues of entitlement to service connection for sleep apnea and lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied service connection for a sleep disorder; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the March 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a sleep disorder, now diagnosed as sleep apnea.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that reopened the previously denied claim for service connection for a sleep disorder and denied the claim on the merits is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2016)].

2.  The additional evidence received since the March 2008 rating decision is new and material, and the claim for service connection for a sleep disorder, now diagnosed as sleep apnea, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a sleep disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran is seeking to reopen his claim for a sleep disorder.  His claim for a sleep disorder was initially denied in a March 2008 rating decision because there was no evidence of a current diagnosis of a sleep disorder.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the March 2008 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2016)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the March 2008 rating decision, additional evidence has been associated with the record, including additional statements from the Veteran, his Board hearing testimony, lay statements from fellow service members, additional VA treatment records and a January 2016 VA examination.  Importantly, the additional medical evidence shows that the Veteran has been diagnosed with sleep apnea.    

Thus, as there is now evidence of a current diagnosis, the evidence received since the March 2008 rating decision is new and material as it is not redundant of evidence already of record in March 2008, and relates to the unestablished fact of whether the Veteran has a current sleep disorder that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a sleep disorder, now diagnosed as sleep apnea, is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder is reopened; the appeal is granted to this extent only.


REMAND

With respect to the Veteran's reopened claim for a sleep disorder, as noted above, the Veteran was afforded a VA examination in January 2016.  The VA examiner diagnosed obstructive sleep apnea.  The examiner opined that the condition is a disease with a clear and specific etiology and diagnosis was less likely as not related to a specific exposure or even experienced by the Veteran during service in Southwest Asia.  In sum, the examiner found that the Veteran's sleep apnea failed to meet the criteria for an undiagnosed illness or a qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 as the Veteran had a known clinical diagnosis.  However, the examiner failed to offer an opinion with rationale as to whether the Veteran's sleep apnea is directly related to service.

In this regard, the Veteran testified that his sleep apnea was due to environmental hazards while stationed in Iraq.  Specifically, he reported guarding burning pits where waste such as tires and trash were thrown.  He also indicated that he did not have any sleep problems until he went overseas and that he began snoring and not sleeping well while stationed overseas.  He further stated that he experienced continuing symptoms since his return from Iraq.  In support of his claim, the Veteran submitted lay statements from fellow service members, which provided that the Veteran snored really loud and seemed to stop breathing while sleeping.  In sum, there is competent lay evidence that the Veteran's symptoms began in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the lack of etiological opinion as to whether the Veteran's sleep apnea is directly related to service, the Board finds that another examination is necessary.  

The Veteran is also seeking service connection for a lumbar spine disorder.  The Veteran asserts that he initially injured his low back during a period of ACDUTRA in May 1991 and then he injured his back again in 2003 while on active duty.  Service records document that the Veteran reported back pain on May 13, 1991, while on ACDUTRA.  The impression was muscle strain.  Service treatment records also show that the Veteran reported lower left back pain in August 2003 for approximately one month while on active duty.  The impression was low back strain.  In April 2004, the Veteran was diagnosed with degenerative joint disease of the cervical spine, for which he has been awarded service connection.  Although the Veteran reported that he was also diagnosed with degenerative joint disease of the lumbar spine while on active duty, service treatment records are silent with respect to any such diagnosis.   Nevertheless, the Veteran has reported continuing low back symptoms since service.  

The Veteran has not been afforded a VA examination to determine whether his lumbar spine disorder is directly related to service.  In light of the in-service incidents and the reports of continuing symptomatology, the Board finds that a VA examination is needed to resolve the claim for service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In association with this claim for service connection for a lumbar spine disorder, the Veteran reported receiving treatment from Alabama Chiropractic Back Pain Clinic.  While the Veteran submitted a list of diagnoses from this facility, the Veteran's clinical records have not been obtained.  In light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  

Moreover, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from November 2015.  However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records dated from November 2015 2014 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  [ALSO PVT}

As a final matter, the AOJ sent a notification letter to the Veteran in August 2009 pursuant to the VCAA, which informed him of the information and evidence needed to substantiate his claim for service connection for a lumbar spine disorder.  However, review of the record shows that the Veteran has not received VCAA notice pertaining to his claim for sleep apnea.  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the Veteran providing the information and evidence necessary to substantiate his claim for service connection for sleep apnea.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice informing him of the information and evidence necessary to establish service connection for sleep apnea.

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record, to specifically include any clinical records from Alabama Chiropractic Back Pain Clinic.  

3.  Obtain the Veteran's VA treatment records dated from November 2015 to the present.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file should be made available for review. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is related to his active service, to include environmental exposures such burning pits while stationed in the Southwest Asia theatre of operations.   

A rationale should be furnished.  The examiner is asked to consider the service treatment records, post-service treatment records, the Veteran's lay statements and the statements of his fellow service members.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disorder.  The claims file should be made available for review. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's lumbar spine disorder is related to the Veteran's military service, to include the May 1991 incident while on ACDUTRA and the August 2003 incident while on active service.

A rationale for all opinions expressed should be furnished.  The examiner is asked to address the service treatment records, post-service treatment records and the Veteran's lay statements.  

6.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


